



Exhibit 10.41


FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT


This Fourth Amendment (“Amendment”) to the March 18, 2013 Employment Agreement
(“Employment Agreement”) by and among Stephen Spengler (the “Executive”),
Intelsat S.A. and Intelsat Management LLC is entered into by the undersigned
parties.


WHEREAS, effective on or about December 24, 2018, Intelsat Management LLC will
merge with and into Intelsat US LLC with Intelsat US LLC being the surviving
company (the “Merger”); and


WHEREAS, following the Merger, the Executive’s employment will be transferred
from Intelsat Management LLC to Intelsat US LLC.


NOW THEREFORE, the parties agree as follows:


1.Effective as of the consummation of the Merger, the Executive’s employment is
transferred from Intelsat Management LLC to Intelsat US LLC, and the rights and
obligations of Intelsat Management LLC under the Employment Agreement are hereby
assigned to Intelsat US LLC. All references in the Employment Agreement to the
Company shall be deemed to refer to Intelsat US LLC. The effectiveness of this
Section is subject to the consummation of the Merger.


2.Section 2(a) of the Employment Agreement is amended by adding the following
sentence to the end of such Section:


“From and after October 22, 2015, the Executive shall serve as a member of the
Board of Directors of Parent for as long as he is reappointed as Director by
Parent’s shareholders.”


3.As amended and modified by this Amendment, the Employment Agreement shall
remain in full force and effect. For the sake of clarity, Executive agrees that
the modifications provided in this Amendment shall not give Executive grounds to
terminate his employment or the Employment Agreement for Good Reason (as defined
in the Employment Agreement).


4.If there is any conflict between the terms of the Employment Agreement and
this Amendment, the terms of this Amendment shall prevail.
 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
December 24, 2018.




INTELSAT S.A.




By:     /s/ Michelle V. Bryan
Name: Michelle V. Bryan
Title: Executive Vice President, General Counsel, Chief Administrative Officer &
Secretary






INTELSAT MANAGEMENT LLC




By:     /s/ Michelle V. Bryan
Name: Michelle V. Bryan
Title: Deputy Chairman and Secretary











--------------------------------------------------------------------------------





INTELSAT US LLC




By:     /s/ Michelle V. Bryan
Name: Michelle V. Bryan
Title: Executive Vice President, General Counsel, Chief Administrative Officer &
Secretary






THE EXECUTIVE


/s/ Stephen Spengler
Stephen Spengler





